Citation Nr: 0516175	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to assignment of a compensable rating for 
bilateral hearing loss.

3.  Entitlement to assignment of a compensable rating for a 
left hip (thigh) scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD, evaluated as 
30 percent disabling, and bilateral hearing loss, evaluated 
as zero percent disabling.  This matter also comes before the 
Board on appeal from an April 2003 rating decision which 
granted service connection for a left hip (thigh) scar and 
assigned a noncompensable schedular rating.  

With regard to the PTSD claim, a notice of disagreement with 
respect to the initial rating assigned for PTSD was received 
in October 2003, a statement of the case was issued in 
December 2003, and a substantive appeal was received in 
December 2003.  With regard to the bilateral hearing loss and 
scar claims, a notice of disagreement with respect to the 
zero percent schedular ratings was received in April 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in November 2003.  

In his November 2003 and December 2003 substantive appeals, 
the veteran requested a Board hearing, and a hearing was 
scheduled for April 2004.  However, the veteran failed to 
report to the scheduled hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
depressed mood, chronic sleep impairment, irritability, and 
anger resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in both ears. 

3.  The veteran's service-connected left hip (thigh) scar is 
essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 
(2004).

3.  The criteria for a compensable rating for a left hip 
(thigh) scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (as in 
effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his claims.  The September 2002 letter 
from the RO, the October 2003 and December 2003 statements of 
the case, and the June 2004 supplemental statement of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the September 2002 letter from the 
RO implicitly directed the veteran to submit any pertinent 
evidence in his possession.  In addition, he was advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in September 2002 and the initial rating 
decisions were issued in January 2003 and April 2003.  Thus, 
the VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded VA 
examinations with respect to his claims, the Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with these claims.

Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD, bilateral hearing loss, and scar is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

PTSD

Pursuant to the pertinent regulations, a 30 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The veteran underwent a VA PTSD examination in January 2003.  
The examination report reflects that the veteran complained 
of nightmares about his experiences in Vietnam.  It is noted 
that the veteran has been married three times and his third 
wife had recently returned after leaving him.  The veteran 
reported many angry feelings about his separation from the 
third wife.  He stated that he has a few friends and is close 
to his brother-in-law.  The veteran attended community 
college for one year and earned a certificate from an auto 
mechanic school.  His employment history consists of working 
at car dealerships and on a commercial fishing boat for 
several years.  He also worked on a pipeline as a mechanic 
for one year and as a heavy equipment operator for twenty 
years.  In approximately 1997, the veteran began working in 
the heating and air conditioning field.  The veteran reported 
that, although he had a history of excessive alcohol 
consumption, he had only had one or two drinks during the 
past year.  

Mental status examination revealed that the veteran appeared 
his stated age, was very casually dressed, thin, and spoke 
quite loudly.  He seemed to be alert, oriented times three, 
coherent, and cooperative.  There was no evidence 
hallucinations or delusions and his insight and judgment 
seemed good.  With respect to thought content, the veteran 
was mostly preoccupied with his experiences in Vietnam and 
the issue of his wife leaving and returning.  Otherwise, 
thought content was appropriate.  The veteran was of average 
intelligence, his affect and mood were mostly labile and 
occasionally dramatic, and he seemed very intense when 
talking about Vietnam and his relationship with is wife.  His 
long term, short term, and immediate memory were rated as 
fair to good.  The veteran reported that he sometimes thinks 
about Vietnam during the day and dreams about it two to three 
times per week.  He sleeps about five hours per night and 
wakes up easily.  He has some startle response and is anxious 
of people being behind him.  He reported that he is able to 
concentrate on what he is doing without events of Vietnam 
bothering him.  The veteran recalled that he used to enjoy 
hunting; however, he does not hunt since returning from 
Vietnam.  The diagnosis included PTSD and a Global Assessment 
of Functioning (GAF) score of 55 was assigned.  

VA outpatient treatment records, dated from March 2002 to 
June 2004, reflect that the veteran has participated in 
outpatient group therapy for PTSD as well as couples 
counseling with his wife.  These records note that the 
veteran's wife had left him, he was getting a divorce, and he 
was looking for a job.  As a result of his marital and 
financial difficulties, it is noted that the veteran was 
experiencing increased depression and anger.  In addition, 
these records reflect that the veteran was looking forward to 
ending the conflict with his wife, getting his "home 
together," and finding a job.  Group therapy reports also 
reflect that the veteran was experiencing grief due to the 
death of several family members.  These treatment records 
reflect that the veteran GAF score ranged from 50 to 58.

As stated above, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent rating for PTSD is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the Board recognizes that the veteran's VA 
outpatient treatment records note that he was experiencing 
increased depression and anger, he is presently looking for a 
job, and he has had three failed marriages; the veteran's 
overall PTSD symptoms do not meet the criteria for the next 
higher evaluation of 50 percent.  The VA examination showed 
that the veteran was alert, oriented times three, coherent, 
and cooperative.  There was no evidence hallucinations or 
delusions and his insight and judgment seemed good.  There 
are no reported problems with speech or panic attacks more 
than once a week of difficulty in understanding complex 
commands.  Additionally, with the exception of the veteran 
being preoccupied with his Vietnam experiences and the issue 
of his wife leaving him, the examiner noted that his thought 
content was appropriate.  His affect and mood were mostly 
labile and occasionally dramatic.  His long term, short term, 
and immediate memory were rated as fair to good and he 
reported that he could concentrate on what he is doing 
without events of Vietnam bothering him.  

The Board recognizes the veteran's difficulty in establishing 
and maintaining effective social relationships.  However, 
although this symptomatology is listed among the criteria for 
a 50 percent rating, virtually all of the other reported 
symptoms appear to fall within criteria for ratings below 50 
percent.  The veteran's anxiety is covered under the criteria 
for a 30 percent rating, and his sleep impairment also falls 
under that criteria.  In addition, it is significant to note 
that the veteran has been able to maintain gainful employment 
since his separation from service.  Moreover, his employment 
history reflects that he was employed in the same field for 
the same employer for twenty years.  

The Board also finds that the GAF scores, ranging from 50 to 
58, noted in the veteran's VA PTSD examination report as well 
as his VA outpatient treatment records supports a finding 
that his disability pictures falls within the criteria for a 
30 percent rating.  Global Assessment of Functioning (GAF) is 
a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  Although the scores of 50 
to 58 are within the GAF range which DSM-IV defines as being 
indicative of moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers), most 
of the veteran's scores are at the middle to high end of that 
range.  As discussed above, the clinical findings on 
examination do not fall within the criteria for a rating in 
excess of 30 percent.  A GAF of 61-70 denotes some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  It appears from examination 
findings that the veteran's functioning is closer to that 
reflected by mild disability.  At any rate, the Board views 
the clinical findings reported on examination as showing that 
the veteran's PTSD disability picture falls within the 
criteria listed for a 30 percent rating.  In other words, the 
Board finds that the preponderance of the evidence now of 
record is against entitlement to a rating in excess of 30 
percent.

Bilateral Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in August 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in December 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
40
40
LEFT
10
0
25
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The remaining medical evidence of record is silent with 
respect to complaints of or treatment for hearing loss.  

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination yielded level I hearing, 
bilaterally (using the evidence of record most favorable to 
the veteran).  Entering the category designations for each 
ear into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Moreover, there is no 
evidence of an exceptional pattern of hearing impairment to 
otherwise allow for application of 38 C.F.R. § 4.86.  The 
degree of bilateral hearing loss shown by the examination 
report fails to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  

Left Hip (Thigh) Scar

The veteran's service-connected left hip (thigh) scar is 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which provides that other scars may be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  Where the Rating Schedule 
does not provide a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.

The Board notes that by regulatory amendment effective August 
30, 2002, changes were made to the schedular criteria for 
rating diseases of the skin.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran was notified of these changes 
by the October 2003 statement of the case.

The veteran's service medical records reflect that, during 
the Tet Offensive in 1967, the veteran sustained a burn on 
the dorsum of the left hand and underwent a skin graft, with 
the donor site being his left hip.  

Upon VA examination in January 2003, the veteran reported 
that the wound site and the graft site healed without 
complications and he has experienced no difficulty with pain, 
numbness, or decreased range of motion in the years since the 
injury.  

A March 2003 addendum to the January 2003 VA examination 
report notes that the scar at the donor site, on the lateral 
left thigh, measures two inches by three and one half inches.  
It is further noted that, although the scar is 
hyperpigmented, there is minimal disfiguration.  

The remaining evidence of record is silent with respect to 
complaints of or treatment for scars.  

Inasmuch as the record contains no evidence showing that the 
veteran's left hip (thigh) scar is poorly nourished with 
repeated ulceration, tender or painful on objective 
demonstration, or causes limitation of function, a 
compensable rating under the former criteria at Diagnostic 
Codes 7803, 7804, and 7805 is not warranted.  38 C.F.R. 
§ 4.118 (as in effect prior to August 30, 2002).  
Additionally, under the revised criteria, the evidence of 
record is not clinically characteristic of a left hip (thigh) 
scar that is unstable, painful on examination, or productive 
of limitation of function.  It is not shown that the scar is 
deep or limits motion.  Thus, a compensable rating under the 
revised criteria at Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805 is not warranted.  38 C.F.R. § 4.118 (2004).  
Accordingly, an increased rating for a left hip (thigh) scar 
is not warranted.

The Board acknowledges the veteran's claim that, although his 
left hip (thigh) scar is noticed only by a few intimate 
friends, it still raises comment.  The Board has no reason to 
doubt that this is true; however, the schedular criteria 
speak of disfiguring scars in exposed areas, such as the face 
and neck, not the hip.  Moreover, the March 2003 addendum to 
the January 2003 VA examination specifically states that 
there is minimal disfiguration with respect to the veteran's 
left hip (thigh) scar.  The board accepts this objective 
evaluation.  The Board believes that under these 
circumstances there is no basis to rate the veteran's left 
hip (thigh) scar as disfiguring.

Conclusion

With respect to the issues on appeal, the Board finds no 
basis for assignment of separate ratings for separate periods 
during the appeal period, as it finds that the veteran's 
service-connected disorders have remained essentially the 
same throughout this period of time.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his PTSD, bilateral 
hearing loss, or left hip (thigh) scar increase in severity 
in the future.  However, based on the evidence currently of 
record, increased ratings are not warranted.


ORDER

The appeal is denied as to all issues.  



_______________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


